                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SUHAILA FARHAT,                                    Case No. 18-cv-02273-HSG
                                   8                   Plaintiff,                          ORDER GRANTING MOTION TO
                                                                                           DISMISS AND DENYING
                                   9              v.                                       APPLICATION FOR AN ORDER
                                                                                           REFERRING CASE TO BANKRUPTCY
                                  10    WELLS FARGO BANK, N.A., et al.,
                                                                                           Re: Dkt. Nos. 15, 19
                                  11                   Defendants.

                                  12          Pending before the Court is Defendants’ motion to dismiss Plaintiff’s First Amended
Northern District of California
 United States District Court




                                  13   Complaint. Dkt. No. 15. For the following reasons, the Court GRANTS Defendants’ motion to
                                  14   dismiss.
                                  15     I.   BACKGROUND
                                  16          Plaintiff Suhalia Farhat refinanced her home loan in May of 2007, borrowing $750,000.
                                  17   Dkt. No. 12 (“FAC”) ¶¶ 9–10. Plaintiff alleges that Defendant Wells Fargo Bank, the servicer and
                                  18   beneficiary of Plaintiff’s loan, increased the principal balance on the loan above the maximum
                                  19   allowed by the loan’s own terms. Id. ¶¶ 9–12. The following passage from Plaintiff’s 2007
                                  20   promissory note is at issue:
                                  21                   (E) Deferred Interest; Additions to My Unpaid Principal
                                  22                   From time to time, my monthly payments may be insufficient to pay
                                                       the total amount of monthly interest that is due. If this occurs, the
                                  23                   amount of interest that is not paid each month, called “Deferred
                                                       Interest,” will be added to my Principal and will accrue interest at
                                  24                   the same rate as the Principal
                                  25                   (F) Limit on My Unpaid Principal; increased Monthly Payment
                                  26                   My unpaid principal balance can never exceed 125% of the
                                                       Principal I originally borrowed, called “principal Balance Cap.”
                                  27                   If, as a result of the addition of deferred interest to my unpaid
                                                       principal balance, the Principal Balance Cap limitation would be
                                  28                   exceeded on the date that my monthly payment is due, I will instead
                                                      pay a new monthly payment. Notwithstanding Sections 3(C) and
                                   1                  3(D) above, I will pay a new monthly payment which is equal to an
                                                      amount that will be sufficient to repay my then unpaid principal
                                   2                  balance in full on the Maturity Date together with interest, in
                                                      substantially equal payments.
                                   3

                                   4          FAC, Ex. A (“Mortgage Agreement”) §§ 3(E), 3(F) (emphasis added).

                                   5          Plaintiff alleges that, based on that passage from the loan agreement, the principal balance

                                   6   cannot exceed $937,500, which is 125% of the initial principal amount of $750,000. FAC ¶ 10.

                                   7   Plaintiff further alleges that Defendant sent notice in January of 2018 that Plaintiff’s principal

                                   8   balance was $1,169,089.20, which exceeds the maximum amount. FAC ¶ 12. Plaintiff seeks

                                   9   declaratory relief and damages based on this alleged violation. FAC at 10 (Demand for Jury Trial

                                  10   and Prayer for Damages).

                                  11    II.   LEGAL STANDARD
                                  12          A.    Rule 12(b)(6) Standard
Northern District of California
 United States District Court




                                  13          Federal Rule of Civil Procedure 8(a) requires that a complaint contain “a short and plain

                                  14   statement of the claim showing that the pleader is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). A

                                  15   defendant may move to dismiss a complaint for failing to state a claim upon which relief can be

                                  16   granted under Federal Rule of Civil Procedure 12(b)(6). Fed. R. Civ. P. 12(b)(6). “Dismissal

                                  17   under Rule 12(b)(6) is appropriate only where the complaint lacks a cognizable legal theory or

                                  18   sufficient facts to support a cognizable legal theory.” Mendiondo v. Centinela Hosp. Med. Ctr.,

                                  19   521 F.3d 1097, 1104 (9th Cir. 2008). To survive a Rule 12(b)(6) motion, a plaintiff must plead

                                  20   “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly,

                                  21   550 U.S. 544, 570 (2007). A claim is facially plausible when a plaintiff pleads “factual content

                                  22   that allows the court to draw the reasonable inference that the defendant is liable for the

                                  23   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

                                  24          In reviewing the plausibility of a complaint, courts “accept factual allegations in the

                                  25   complaint as true and construe the pleadings in the light most favorable to the nonmoving party.”

                                  26   Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). Nonetheless,

                                  27   Courts do not “accept as true allegations that are merely conclusory, unwarranted deductions of

                                  28   fact, or unreasonable inferences.” In re Gilead Scis. Secs. Litig., 536 F.3d 1049, 1055 (9th Cir.
                                                                                          2
                                   1   2008).

                                   2   III.     DISCUSSION
                                   3            Plaintiff’s case relies upon a specific interpretation of the language of Section 3(F) of the

                                   4   mortgage agreement. The interpretation of a contract is a question of law for the Court to decide

                                   5   “unless the interpretation depends on the credibility of extrinsic evidence, in which case the

                                   6   interpretation of the contract is the task of the factfinder.” Welles v. Turner Entm't Co., 503 F.3d

                                   7   728, 735 (9th Cir. 2007). When interpreting a contract, the Court must “first determine whether

                                   8   its language is ambiguous or reasonably susceptible to more than one interpretation.” Id. If the

                                   9   language is unambiguous, the Court applies its plain meaning; otherwise, the Court may consider

                                  10   extrinsic evidence to clarify the ambiguity. Id.

                                  11            Several courts in this district have rejected claims based on similar contract language when

                                  12   notice of the amount owed demonstrated that the principal was less than the 125% maximum
Northern District of California
 United States District Court




                                  13   stated in the mortgage agreement. See Diamos v. Fay Servicing, LLC, No. 16-CV-05164-DMR,

                                  14   2016 WL 7230896, at *4 (N.D. Cal. Dec. 14, 2016); Velasquez v. Wells Fargo, N.A., No. 17-CV-

                                  15   03868-KAW, 2017 WL 3267608, at *2 (N.D. Cal. Aug. 1, 2017); Razzak v. Wells Fargo Bank,

                                  16   N.A., No. 17-CV-04939-MMC, 2018 WL 1524002, at *9 (N.D. Cal. Mar. 28, 2018) (collecting

                                  17   cases and noting that “in at least three other actions in this district, the same argument has been

                                  18   made with regard to essentially identical loan provisions, and has been, in each instance, ‘soundly

                                  19   rejected.’”). Here, the January 2018 notice referenced in the FAC listing $1,169,089.20 in

                                  20   principal is not in the record, and the Court therefore must assume the notice as alleged.

                                  21            Even assuming Defendant sent Plaintiff the alleged notice listing a principal balance in

                                  22   excess of $937,500, Plaintiff has failed to plead a violation of the mortgage agreement. The

                                  23   language of Section 3(F) is unambiguous. Section 3(E) describes a process for negative

                                  24   amortization, in which monthly payments that do not cover that month’s interest will cause the

                                  25   remaining interest to be added to the principal. Mortgage Agreement § 3(E). If the principal,

                                  26   including the interest added as a result of insufficient payments, exceeds 125% of the initial loan

                                  27   amount, the result is that the borrower’s monthly payments are increased “to an amount that will

                                  28   be sufficient to repay [the] then unpaid principal balance in full on the Maturity Date together with
                                                                                           3
                                   1   interest, in substantially equal payments.” Id. at 3(F). Section 3(F) does not say that Defendant is

                                   2   in breach if the principal exceeds 125% of the original amount borrowed; rather, it places a burden

                                   3   on Plaintiff to maintain monthly payments that keep the principal below that number. See Ramos

                                   4   v. Wells Fargo Bank, N.A., No. 18-CV-00762-VKD, 2018 WL 3036913, at *5 (N.D. Cal. June 19,

                                   5   2018) (dismissing complaint based on identical loan agreement language, and stating that

                                   6   “[s]ection 3(F) unambiguously means that Ms. Ramos cannot maintain a balance in excess of” the

                                   7   Principal Balance Cap); see also Enayatollah Nadaf-Rahrov v. Shellpoint Mortg. Servicing, No.

                                   8   16-cv-02112-RS, 2016 U.S. Dist. LEXIS 162796, at *5 (N.D. Cal. Nov. 23, 2016) (rejecting

                                   9   identical argument as “frivolous”).

                                  10          Because Section 3(F) unambiguously does not prohibit Defendant from billing Plaintiff for

                                  11   a balance, including a principal balance, exceeding 125% of the original amount borrowed,

                                  12   Plaintiff’s claims based on that theory are not cognizable and must be dismissed.
Northern District of California
 United States District Court




                                  13          The Court will grant leave to amend “unless it determines that the pleading could not

                                  14   possibly be cured by the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.

                                  15   2000) (citation omitted). Although the Court is doubtful that an amendment to the pleadings will

                                  16   state a plausible claim for relief, it is not yet clear that amendment would be futile. Thus, given

                                  17   the Ninth Circuit’s clear direction on this point and Federal Rule of Civil Procedure 15(a)’s

                                  18   mandate that leave be freely given, the Court grants Plaintiff leave to amend.

                                  19          B.    Estoppel
                                  20          Defendant additionally contends that Plaintiff is estopped from bringing suit because

                                  21   Plaintiff failed to disclose any potential causes of action against Defendant in the statements and

                                  22   schedules associated with Plaintiff’s 2012 bankruptcy proceedings. Dkt. No. 15 at 6–7.

                                  23          Judicial estoppel “is an equitable doctrine invoked by a court at its discretion,” with the

                                  24   purpose of protecting “the integrity of the judicial process by prohibiting parties from deliberately

                                  25   changing positions according to the exigencies of the moment.” New Hampshire v. Maine, 532

                                  26   U.S. 742, 743, 750 (2001) (citation and internal quotation marks omitted). “[S]everal factors

                                  27   typically inform the decision whether to apply the doctrine in a particular case. First, a party's

                                  28   later position must be clearly inconsistent with its earlier position. Second, courts regularly
                                                                                         4
                                   1   inquire whether the party has succeeded in persuading a court to accept that party's earlier

                                   2   position, so that judicial acceptance of an inconsistent position in a later proceeding would create

                                   3   the perception that either the first or the second court was misled. A third consideration is whether

                                   4   the party seeking to assert an inconsistent position would derive an unfair advantage or impose an

                                   5   unfair detriment on the opposing party if not estopped . . . Additional considerations may inform

                                   6   the doctrine's application in specific factual contexts.” Ah Quin v. Cty. of Kauai Dep't of Transp.,

                                   7   733 F.3d 267, 270–71 (9th Cir. 2013) (internal citations and quotation marks omitted). “In the

                                   8   bankruptcy context, the federal courts have developed a basic default rule: If a plaintiff-debtor

                                   9   omits a pending (or soon-to-be-filed) lawsuit from the bankruptcy schedules and obtains a

                                  10   discharge (or plan confirmation), judicial estoppel bars the action.” Id. at 271.

                                  11          Plaintiff filed for bankruptcy six years before the alleged notice underlying this lawsuit

                                  12   was received. Dkt. No. 14, Ex. I (bankruptcy petition listing 2012 filing date). Plaintiff could not
Northern District of California
 United States District Court




                                  13   have been aware of this action at the time the schedules were filed. Judicial estoppel therefore

                                  14   does not apply to Plaintiff’s claims. See Amer v. Wells Fargo Bank NA, No. 17-CV-03872-JCS,

                                  15   2017 WL 4865564, at *8 (N.D. Cal. Oct. 27, 2017) (finding that judicial estoppel did not bar

                                  16   claims that arose after bankruptcy schedules were filed); Galvez v. Wells Fargo Bank, N.A., No.

                                  17   17-CV-06003-JSC, 2018 WL 2761917, at *4 (N.D. Cal. June 7, 2018) (same).

                                  18   IV.    CONCLUSION
                                  19          The Court GRANTS with LEAVE TO AMEND Defendant’s motion to dismiss the FAC.

                                  20   Any amended complaint must be filed by November 27, 2018. Plaintiff may not add claims or

                                  21   defendants in an amended complaint. The Court, having considered the parties’ briefing on the

                                  22   matter, see Dkt. Nos. 19 and 20, also DENIES Plaintiff’s application for an order referring this

                                  23   case to bankruptcy court.

                                  24          IT IS SO ORDERED.

                                  25   Dated: 10/30/2018

                                  26                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  27                                                    United States District Judge
                                  28
                                                                                         5
